UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1731



MICHAEL PACK,

                                              Plaintiff - Appellant,

          versus


BALTIMORE POLICE DEPARTMENT,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-01703-RDB)


Submitted:   October 11, 2007             Decided:   October 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Pack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael    Pack    appeals      the   district       court’s    order

dismissing his civil rights complaint without prejudice for failing

to state a claim. We have reviewed the record and the district

court’s order and affirm for the reasons cited by the district

court.    See Pack v. Baltimore Police Dep’t, No. 1:07-cv-01703-RDB

(D. Md. July 24, 2007).          We dispense with oral argument because the

facts    and    legal    contentions     are     adequately   presented       in   the

materials      before    the     court   and     argument   would    not   aid     the

decisional process.



                                                                           AFFIRMED




                                         - 2 -